  Case 4:18-cv-00825-O Document 62 Filed 05/24/19                Page 1 of 2 PageID 1538



                           IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                  FORT WORTH DIVISION


  RICHARD W. DEOTTE, et al. ,                       CIVIL ACTION NO. 4:18-cv-00825-O

         Plaintiffs,

  v.

 ALEX M. AZAR, et al.,

             Defendants.
                                  MOTION TO INTERVENE


       Pursuant to Federal Rule of Civil Procedure 24 and Local Rule 7.1, the State of Nevada

(hereinafter “Nevada” or “Proposed Intervenor”) respectfully moves to intervene as a matter of

right, or alternative, with the permission of this Court. Plaintiffs oppose this motion, while the

Federal Defendants take no position on it.      See Certificate of Conference attached hereto.

Accordingly, pursuant to Local Rule 7.1(d), Nevada will submit its brief in support of the Motion

forthwith.

DATED this 24th date of May, 2019.           AARON D. FORD
                                             Attorney General

                                             By: /s/ Craig A. Newby
                                                HEIDI PARRY STERN (pro hac vice to follow)
                                                Nevada State Bar No. 8873
                                                Solicitor General
                                                CRAIG A. NEWBY (pro hac vice to follow)
                                                Nevada State Bar No. 8591
                                                Deputy Solicitor General
                                                Office of the Nevada Attorney General
                                                100 N. Carson Street
                                                Carson City, Nevada 89701
                                                (775) 684-1207 Telephone
                                                (775) 684-1108 Fax
                                                hstern@ag.nv.gov
                                                newby@ag.nv.gov

                                                Counsel for State of Nevada
                                                1
  Case 4:18-cv-00825-O Document 62 Filed 05/24/19                 Page 2 of 2 PageID 1539



                             CERTIFICATE OF CONFERENCE
       Pursuant to Local Rule 7.1(b) I certify that I conferred with Jonathan Mitchell, counsel for

Plaintiffs, on May 22, 2019, who stated that Plaintiffs oppose the Motion to Intervene. I further

certify that I conferred with Michelle Bennett, counsel for Defendants, on May 23, 2019, who

stated that Defendants take no position on the Motion to Intervene.

                                                            /s/ Craig A. Newby
                                                            Craig A. Newby
                                                            Counsel for State of Nevada




                                CERTIFICATE OF SERVICE

       I hereby certify that I electronically filed the foregoing MOTION TO INTERVENE by

using the CM/ECF system on the 24th day of May, 2019. Service on all counsel of record for all

parties was accomplished electronically using the ECF system of the Court.




                                             By:    /s/ Sandra Geyer
                                                    Sandra Geyer, Employee of the Office
                                                    of the Attorney General




                                                2
